DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 14-16 in the reply filed on 07 October 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 03 December 2020 have been considered by the examiner.

Drawings
The drawings filed on 26 August 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Matitayhu et al. (US 5,795,395), hereinafter Ben-Matitayhu, in view of Mombourquette et al. (US PGPub 2019/0009575 A1), hereinafter Mombourquette.
With regard to Claim 14, Ben-Matitayhu discloses a method of detecting and adjusting a position of a print surface of a food product for printing content thereon (Abstract), the method comprising 
retracting a support surface holding a food product thereon into a printer for positioning the food product below a print head of the printer (Col. 3, Lines 5-67; Figs. 1-3; support surface table 22 holding food product cake 24 to below head 10); 
detecting a position of a print surface of the food product below the print head of the printer (Cols. 3-4); and 
printing content directly on a surface of the food product (Abstract; Cols. 3-4).
Ben-Matitayhu discloses retracting and advancing a support surface holding a food product thereon for positioning the food product below a print head of the printer and doing so within a printer, however Ben-Matitayhu does not explicitly disclose retracting a support surface into a printer.
The secondary reference of Mombourquette discloses retracting a support surface into a printer (Fig. 1; ¶0003; ¶0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the retracting of support surface into a printer of Mombourquette, with the method of Ben-Matitayhu, in order to load the product to be printed to apply printed material on, as taught by Mombourquette (¶0017).

With regard to Claim 15, Ben-Matitayhu further discloses comparing the detected position of the print surface to a pre-determined position of the print surface for printing (Col. 4, Line 4 to Col. 5, Line 24); and 
adjusting a position of the support surface below the print head when the detecting position is outside of the pre-determined position (Col. 4, Line 4 to Col. 5, Line 24).

With regard to Claim 16, Ben-Matitayhu further discloses wherein adjusting a position comprises adjusting a vertical position of the support surface to adjust the vertical position of the print surface of the food product with respect to the print head (Col. 4, Line 4 to Col. 5, Line 24; Figs. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547. The examiner can normally be reached M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853